Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 26, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
  162498(62)                                                                                                David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  WELLS FARGO VENDOR FINANCIAL                                                                           Elizabeth M. Welch,
  SERVICES, LLC,                                                                                                       Justices
             Plaintiff-Appellee,
                                                                     SC: 162498
  v                                                                  COA: 348998
                                                                     Oakland CC: 2018-163474-CB
  THE WORD NETWORK OPERATING
  COMPANY, INC., CHURCH OF THE
  WORD, and ADELL BROADCASTING
  CORPORATION,
            Defendants-Appellants,
  and
  COMERICA BANK,
             Defendant.
  ______________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing its answer to the application for leave to appeal is GRANTED. The answer will be
  accepted as timely filed if submitted on or before March 2, 2021.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 26, 2021

                                                                                Clerk